DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-25 as submitted on 12/12/19 were considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-14, 16-20, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6, 8-14, 16-20, and 22-25 appear to be grammatically incorrect in general due to missing/improper words, which makes it difficult to guess what applicant actually intended for the scope of the claims.  For example:
In line 1 of claim 2, “the message comprising a message ID field and the message tag comprising…” should probably read, “wherein the message comprises a message ID field and the message tag comprises…”.
In line 1 of claim 3, “the status a binary indication, the tag screening circuitry to forward…” should probably read, “wherein the status is a binary indication and the tag screening circuitry is to forward….”
The above are just two best guesses of how those two portions of claims 2 and 3 should be written, but it is unclear if the guesses are correct or not.  
Every dependent claim should be double checked for proper grammar so the scope of what is intended for those claims are clear.
“the communication bus” in claim 20 lacks antecedent basis.
“the status” as recited in claims 17-18 and 23-24 lack antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-25 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 21-25 are directed towards a “computer-readable storage medium” which could encompass signals per se.  The term “computer-readable storage medium” is not defined in the disclosure as originally filed, thus broadly, but reasonably interpreted, the term encompasses signals per se.  To overcome this rejection, applicant may instead direct these claims towards a “non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 15, and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jakobsson et al (US 2018/0091453.
Claims 1, 7, 15, and 21:
	As per claim 1, Jakobsson discloses:
a message register to receive a message from a communication bus (paragraph 24;  Any type of message can be received, thus the invention is applicable to any type of computing system where messages are sent and received);
a message tag register to receive a message tag, the message tag comprising an indication of a status (paragraphs 25, 31, 35, 41, and 47; Message is evaluated for any indication that it might be potentially harmful.  Anything about the message that is being examined could be considered a message tag.  For example, an attachment, macro, or hyperlink from an unknown or untrusted source that is located in the message could indicate that the message could be harmful and any of these aforementioned items could be considered a message tag.  Further message flags/labels could also be added to the message, which could also be considered message tags and used in secondary evaluation of the message); and
tag screening circuitry to determine whether to fully consume the message based on the status (paragraphs 46 and 48-50; The potentially harmful message indicators/message tags are evaluated and as discussed in paragraph 46, they could be used to come to the conclusion that the message should be blocked rather than delivered to a user.  Alternatively, the message could be altered and sent to the user for further evaluation as to whether the user wants to view/fully consume the original).

The rejection of claim 1 applies, mutatis mutandis, to claims 7, 15, and 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PONNOREAY PICH/Primary Examiner, Art Unit 2495